Our world is changing rapidly. The values that have long served as guideposts are being challenged. The result is chaos — what can we cling to if nothing lasts? Can we still trust politics, the economy, international organizations? These are questions that will have to be answered in the context of our General Assembly.
Let us start with our values. In that regard, the Charter of the United Nations is our compass. In its Preamble, it affirms the fundamental rights and equality of all persons. It also speaks of the equality of nations. Relations between States should be governed by shared standards.
Allow me, as a representative of a small State, to dwell on this point. Several small countries have found that the principle of equality is too often violated. We are concerned about that trend. Often the strength of the large countries prevails over the rights of the small ones. Let me be clear — I did not come here to complain. I am simply reminding the Assembly that this is a reality that affects us all. Indeed, the smooth functioning of the international community depends on compliance with those principles — and it is not words but actions that count. Small States only have laws and rights to rely on, but it is up to the international community to uphold them for its own good.
Let me say a few more words about fundamental rights. This year will be the seventieth anniversary of the Geneva Conventions — an incontestable landmark. Thanks to Geneva, Switzerland is the depositary of the Conventions. Humanitarian engagement is therefore at the heart of our foreign policy. As dedicated as we are to the cause of international humanitarian law, the list of its violations is long — too long. It is now up to all of us to make those values a reality. There is no more important or noble mission for us.
Let me also mention the pressing issues at hand — combating hunger, meeting water and energy needs, providing training for all, fighting climate change and reducing armed conflict. Those are just some of the challenges ahead. Periods of hope are succeeded by periods of despair. Our efforts in the past were often been rewarded when we were able to take advantage of the latest technological developments to benefit everyone. In large part, the progress of our civilization depends upon such innovations and how we share them.
Investing in research and training creates the conditions for a world that offers more opportunities for all. If we want to have enough food, drinking water and energy for all in future, if we want to successfully fight climate change, we do not need declarations of intent — we need technical innovations. We must therefore invest in training and research. Knowledge must be freely shared. Technical progress must be encouraged, not stifled. The development of digital technologies could quickly generate considerable benefits.
Digital technology makes it possible to simplify processes. It also contributes to greater transparency. Digital technology will transform our world, our way of living together and our way of working. It can help us to accelerate the advent of a sustainable development model. The international community has set itself ambitious objectives in that respect in the form of the 2030 Agenda for Sustainable Development. New technologies and innovation will give us the tools to achieve them.
As everyone knows, Switzerland is one of the most important financial centres. We are committed to ensuring that our financial sector is beyond reproach. The financial sector has the ability to influence sustainable investment choices and to set an example. Together with a sensible use of new digital technologies, it can develop innovative, sustainable and attractive products. Let us have the courage to try something new and to say yes to the promises of tomorrow.
Digital technology also involves certain risks. Illicit practices and cyberattacks have become part of everyday life. The protection of privacy is also a fundamental right. It is up to the politicians to act and monitor the use of data. In that connection, I note that three weeks ago in Geneva we launched the Swiss Digital Initiative Foundation. It brings together the world’s leading suppliers of computer equipment and software, as well as several heavyweights in the industry, but also the United Nations, the International Committee of the Red Cross, Facebook, Google and many others. What is it about? We want the new digital society to adopt common ethical rules. New technologies must inspire and win our trust. Any organization can join the initiative and demonstrate its commitment to progress and strong ethical values. It is evident that Switzerland is banking on digital technology and sees it as an opportunity in all areas. The initiative must follow clear rules that are in line with our common values. We invite all gathered here today to share our experience and cooperate with us.
Finally, let us talk a little bit about ourselves. I mean the United Nations. We want a strong Organization because it is the only global exchange platform that can help us meet the challenges ahead together. Certainly, the institution must be reformed, along lines we know well. In that regard, we assure the Secretary-General of our support to ensure that the Organization becomes more effective and focuses on its core missions. The United Nations depends on the trust placed in it — that trust is our capital.
Switzerland declares its readiness to contribute to the smooth functioning of the United Nations. Geneva is an ideal platform in that regard — for decades it has been one of the capitals of humanitarian aid. It is the headquarters of the International Red Cross and Red Crescent Movement. It is home to more than 400 non-governmental organizations and is now also the home of a global initiative dedicated to the ethical issues linked to digital technology.
The world is changing, and that change sometimes causes confusion. Fortunately, we have values that help orient us. We call for equal rights for all — individuals and States. Law must prevail over force. That is our motto. In addition, thanks to new technologies, we have a tool that will enable us to meet the challenges of tomorrow. We are determined to be actively involved in addressing these challenges in future. Switzerland and Geneva stand at the ready.
